Citation Nr: 1111873	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  04-08 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a thyroid disorder, to include non-malignant fibroid nodules, follicular adenoma, multinodular goiter, and residuals of a thyroidectomy including hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and her spouse




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, denying the issue on appeal.  Pursuant to her request, the Veteran was afforded a hearings before the Board in March 2005 and September 2010. 

This case has previously been remanded by the Board and is now ready for appellate review.  


FINDING OF FACT

A thyroid disorder, to include non-malignant fibroid nodules, follicular adenoma, multinodular goiter, and residuals of a thyroidectomy including hypothyroidism, is attributable to service


CONCLUSION OF LAW

A thyroid disorder, to include non-malignant fibroid nodules, follicular adenoma, multinodular goiter, and residuals of a thyroidectomy including hypothyroidism, was incurred in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

There was a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is, however, being granted and as such any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, a malignant tumor will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 .F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

In claims involving alleged ionizing radiation exposure, service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 67 (1997).

There are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d)(2).  These cancers specific to radiation-exposed veterans for the purpose of presumptive service connection are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myeloma; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract (urinary tract means kidneys, renal pelves, ureters, urinary bladder, and urethra), (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d) (2).

Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Pursuant to 38 C.F.R. § 3.311, radiogenic diseases include the following: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid 


cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309(d)(ii).

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).

When it has been determined that a veteran has been exposed to ionizing radiation in service, and he or she subsequently develops a potentially radiogenic disease, the claim will be referred to the Under Secretary for Benefits for further consideration.  The Under Secretary is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the Under Secretary determines that there is no reasonable possibility that the veteran in question's disease resulted from radiation exposure in service, the Under Secretary shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311.  The list of radiogenic diseases found under 38 C.F.R. § 3.311(b)(2).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The case at hand is not a typical "ionizing radiation" case.  VA records establish that the Veteran has a thyroid disability which has been attributed to ionizing radiation.  She does not have a presumptive cancer for radiation exposed veterans or a radiogenic disease.  However, the competent medical evidence establishes an etiological connection between her various thyroid disabilities and ionizing radiation.  The Veteran also does not fall within the definition of a radiation-exposed veteran" as defined by 38 C.F.R. § 3.309(d)(3) since she did not participate in a "radiation-risk activity" as defined in VA regulations, which are very specific.  Rather, she contends that while she was stationed in Berchtesgaden, Germany in 1986 and thereafter, she was contaminated by radioactive fallout associated with the April 26, 1986 disaster at Chernobyl.  Her personnel records confirm her presence at this location.  



In support of her claim, the Veteran has submitted treatise type evidence that indicates that Southern Germany, to include the area near Berchtesgaden, was exposed to some of the highest contamination rates in all of Germany from the Chernobyl fallout following the disaster.  See "Plate 7-Germany and Switzerland" at http://www.progettohumus.it/include/chernobyl/mappe/europa/PLATE07.PDF referenced in http://www.davistownmuseum.org/cbm/Rad7.html.  Another article indicates that the radiation fallout extended into Poland, Austria, Romania, and other countries.  High levels were recorded.  The Veteran also submitted an article by Arthur B. Schneider, M.D., PhD, titled "Radiation-Induced Thyroid Cancer" which addressed radiation exposure in childhood and the development of cancer.  The Veteran further furnished "The Other Report on Chernobyl (TORCH) April 2006," which indicated that thyroid cancer was induced by exposure to radioactive iodine.  It was estimated that more than half the iodioine-131 from Chernobyl was deposited outside the former Soviet Union.  In another article, titled, "Chromosome Analysis in a Population Living in An Area of Germany with the Highest Fallout Deposition from the Chernobyl Accident," it was indicated that chromosome analyses were carried out in 1989 in peripheral lymphocytes of 30 persons from the region in southeast Bavaria, Berchtesgaden, which revealed elevated rates of chromosome aberrations that were not seen in pre-Chernobyl groups.  In an article from the GreenFacts Scientific Board, it was noted that among the diseases linked to the Chernobyl accident was thyroid cancer and that most of the cases could be attributed to radiation exposure.  The Veteran also submitted a bound study by the Armed Forces Radiobiology Research Institute titled "Estimation of Radiation Risk Based on the Concept of Individual Variability of RadioSensitivity" in which scientific data from Chernobyl and the Soviet/Russian nuclear weapons program was used by Scientists from the Russian Federation for research which suggested that exposure to moderate and low radiation doses was of greater concern than previously thought.  Also, it discussed   the existence of a subpopulation of individuals who demonstrate hypersensitivity to both acute and chronic irridation.  



The Board notes that while the Veteran has been requested to submit specific epidemiological studies to support her allegation that there was a generalized increased incidence of thyroid disease in Berchtesgaden and/or Southeast West Germany following ionizing radiation exposure associated with the April 1986 Chernobyl disaster, she has not submitted the specific studies and/or there are not any.  Nevertheless, the treatise/internet articles set forth above are relevant to her claim and strongly indicate that the Chernobyl disaster resulted in radiation exposure to many, including in Berchtesgaden, where the Veteran was located.  The aforementioned articles also strongly suggested that such fallout resulted in negative health implications, including increased incidences of thyroid cancer.  The Board accepts that the disaster at Chernobyl resulted in radioactive fallout over not only Russia, but also into other European countries, including Germany, which in turn increased the risk for radiation-associated medical problems, including cancer.  The Veteran in this case has not had thyroid cancer, however, as discussed further below, some of the medical evidence states that she is at an increased risk for thyroid cancer and that her current thyroid disease problems are also etiologically related to the radiation exposure.  

Medical treatise evidence can provide important support when combined with the pertinent opinion of a medical professional.  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, there are also medical opinions of record.  

In a January 2001 statement, the Veteran's VA physician indicated that the Veteran had been seen for several nodules in her thyroid.  Fine needle aspiration revealed atypical cells, consistent with follicular carcinoma of the thyroid.  She provided an opinion that this finding was related to her history of exposure to radioactive iodine during her years in service.  VA records thereafter reflect that the Veteran underwent a thyroidectomy for multinodular goiter and benign follicular adenoma.  In December 2003, this physician stated that she had followed the Veteran for the last three years.  In October 2000, the Veteran was noted to have a palpable thyroid nodule.  Ultrasound scanning was undertaken and revealed an enlarged thyroid of 2-3 times the normal size with two large cold nodules.  Based on the Veteran's reported history of exposure to radioactive iodine during her period of military service in Europe, and the known association of radiation exposure with both thyroid cancer and benign thyroid disease, it was felt that malignancy of the thyroid needed to be ruled out.  The Veteran underwent a fine needle aspiration of her thyroid nodule, which was suggestive of thyroid carcinoma.  She subsequently underwent a radical complete thyroidectomy.  The final pathology did not show cancer, but showed non-malignant thyroid multinodular disease.  She stated that this was a condition which had been linked to ionizing radiation.  She explained that both non-malignant thyroid nodules and thyroid cancer had been shown to be more frequent in patients exposed to ionizing radiation.  Additionally, the aggressive approach to the Veteran's thyroid nodule, which has now left the Veteran on lifelong thyroid replacement medication, was based on the knowledge that she was at increased risk for thyroid cancer.  It was the physician's opinion that both the Veteran's non-malignant thyroid disease and her current hypothyroidism as a result of the surgery, were related to her exposure to ionizing radiation while in service.  

Thereafter, the Army Dosiemetry Branch estimated that the Veteran was not exposed to ionizing radiation during military service (0.000 rem).  Pursuant to 38 C.F.R. § 3.311, the case was referred to the Chief Public and Environmental Hazards Officer of VA.  She based her opinion on the estimation of 0.000 rem exposure to radiation during service.  She stated that the Committee on Interagency Radiation Research and Policy Coordination (CIRRPC) Science Panel Report Number 6, 1988, did not provide screening for goiters, non-malignancy thyroid nodules, or thyroid adenomas.  A number of studies had shown increased risk for thyroid nodules including benign adenomas and thyroid cancer after radiation, especially in children.  However, in adults, many studies especially of occupational exposures, have not shown a statistically increased risk.  Based on studies of children who received radiation therapy and considering that children might be twice as sensitive to radiation as adults, it was estimated that there was about a 7 percent change that benign thyroid nodular disease could be caused by the dose of radiation to which the Veteran was exposed.  A citation to a medical authority was listed.  In light of the foregoing, this VA physician indicated that it was unlikely that the Veteran's non-malignant thyroid nodular disease could be attributed to exposure to ionizing radiation in service.  

In March 2005, another VA physician, who is the Chief of an Endocrine Section of a VA facility, provided an opinion.  He noted the Veteran's contentions that she was exposed to radioactive fallout from Chernobyl and also noted that the distance from Chernobyl was unknown and there was a history of "protective measures" being taken.  He indicated that he Veteran was seen in 2001 for an endocrine service in consultation.  She had a history of multinodular goiter and of FNA showing atypical follicular cells.  She underwent a total thyroidectomy in February 2001 and was prescribed suppressive doses of thyroid hormone.  Her pathology revealed only multinodular goiter without carcinoma and her dosage was tapered with a goal of euthyroidism.  The physician stated that thyroid nodules, both carcinoma and "benign" nodules were increased after radiation exposure.  The relationship between risk of cancer or benign nodules and radiation exposure was dose dependent; however, he indicated that no lower limit threshold has been determined at which the risk is zero.  Exposure to radiation therapy for Hodgkin's disease has a 39 fold increased risk of thyroid cancer.  The effects of radiation on the thyroid persist for decades.  Children living near Chernobyl post radiation release have had an increased incidence of thyroid cancer.  Therefore, the physician concluded that the Veteran was considered to be at a high risk for thyroid cancer.  She did not have cancer at this time.  

In a September 2009 letter, the Director of Occupational Health Sciences of the Department of the Army indicated that the Veteran was not involved in a "radiation risk" activity during service and had been assigned an occupational exposure to ionizing radiation estimate of 0.00 milliRem.  However, it was noted that the Veteran stated that she was located in some proximity to the incident that occurred at the Chernobyl nuclear reactor, but exposure to ionizing radiation as a result of this incident was not considered occupational exposure and would therefore not be included in the occupational exposure history record.  In the prior opinion of the Chief Public and Environmental Hazards Officer of VA, that opinion was based on the estimation of 0.000 rem exposure to radiation during service.  

In a December 2009 letter, the Veteran's VA treating physician again submitted a letter.  She again provided the opinion that persons exposed to radioactive iodine have an increased incidence of both thyroid cancer and benign thyroid disease.  She stated that she believed that the Veteran's current hypothyroidism was due to her thyroidectomy, both related to the inservice radiation exposure.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as  there are other means by which a physician can become aware of critical medical facts, such as a history of treating a veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  

In sum, the Veteran's treating VA physician as well as the VA physician who is the Chief of an Endocrine Section provided opinions that her thyroid disabilities are related to inservice radiation exposure.  The Chief Public and Environmental Hazards Officer of VA provided a contrasting opinion that it was unlikely that the Veteran's non-malignant thyroid nodular disease could be attributed to exposure to ionizing radiation in service.  The VA treating physician and the Chief of an Endocrine Section based their opinions on the fact that the Veteran was exposed to ionizing radiation during service, whereas the Chief Public and Environmental Hazards Officer of VA based her opinion on the fact that there was no such exposure.  VA attempted, through all available avenues, to confirm inservice radiation exposure.  However, the Veteran has basically asserted that she had a type of exposure to ionizing radiation from Chernobyl fallout that has not been 


specifically considered/recognized as "occupational" exposure (or otherwise under VA law or regulations), which is how the current searches for exposure information are conducted.  Thus, the type of exposure which she asserts occurred would not be within the search parameters made by VA for radiation exposure or "occupational" radiation exposure.  Therefore, when the search was made for her Rem exposure, in essence, none would be shown because the nature of her exposure was not the type within consideration.  However, the Veteran has furnished treatise/internet articles regarding Chernobyl and the ensuing radiation exposure after the disaster.  Further, the two VA physicians who provided positive opinions accepted the premise that a person in the Chernobyl vicinity had radiation exposure.  

The Board finds that the medical evidence of record is in relative equipoise as to the matter of whether a thyroid disorder, to include non-malignant fibroid nodules, follicular adenoma, multinodular goiter, and residuals of a thyroidectomy including hypothyroidism, is attributable to service.  As noted, there are contradictory opinions, but the Board finds that they are of equally probative value as they were provided by specialists and were based on mostly accurate medical histories.  There is a significant question as to the Veteran's in-service radiation exposure; however, she has submitted evidence tending to show that she was so exposed when considering the nature of that disaster, the effects of that disaster, her location relative to Chernobyl, the known/accepted after effects articulated in the articles that she has submitted, and the tacit recognition by two VA physicians that this disaster resulted in radiation exposure which in turn had medical effects, noted above.  The evidence in this case is so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for a thyroid disorder, to include  non-malignant fibroid nodules, 


follicular adenoma, multinodular goiter, and residuals of a thyroidectomy including hypothyroidism, is warranted.


ORDER

Service connection for a thyroid disorder, to include non-malignant fibroid nodules, follicular adenoma, multinodular goiter, and residuals of a thyroidectomy including hypothyroidism, is granted.  



________________________________   _______________________________
                 KIMBERLY OSBORNE	                              DEREK R. BROWN
                   Veterans Law Judge,                                  Veterans Law Judge
              Board of Veterans' Appeals                       Board of Veterans' Appeals



_____________________________________
P. M. DILORENZO
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


